of conviction, and, therefore, we need not address it.   Bryant, 102 Nev. at
                 272, 721 P.2d at 368. Accordingly, we
                             ORDER the judgment of conviction AFFIRMED.




                 cc:   Hon. Michael Villani, District Judge
                       Sandra L. Stewart
                       Attorney GeneraVCarson City
                       Clark County District Attorney
                       Eighth District Court Clerk




SUPREME COURT
      OF
    NEVADA
                                                       2
(01 1947A e497